 1

 2

 3

 4

 5

 6

 7

 8                                       UNITED STATES DISTRICT COURT

 9                            FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    MARK AUSSIEKER,                                    No. 2:19-cv-00561-MCE-KJN PS
12                          Plaintiff,
13               v.                                      ORDER SETTING ASIDE
                                                         CLERK’S ENTRY OF DEFAULT
14    MORTGAGE BANK OF CALIFORNIA,
15                          Defendant.
16

17              On April 29, 2019, the Clerk of the Court entered a default judgment against Defendant

18   Mortgage Bank of California. (ECF No. 11.) The following day, Defendant filed its answer to

19   Plaintiff’s Complaint, and thereafter requested the default be set aside. (ECF Nos. 12, 14).

20   Plaintiff has filed a statement of non-opposition to Defendant’s set-aside request, stating he

21   “wish[es] to have the case heard on its merits.” (ECF No. 15). The Court vacated the hearing on

22   the matter, took it under submission. (ECF No. 16). Finding good cause to set aside the default

23   under Fed. R. Civ. Pro. 55(c), the Court grants Defendant’s motion.

24              Accordingly, IT IS HEREBY ORDERED that the entry of default (ECF No. 11) is SET

25   ASIDE.

26   Dated: June 5, 2019

27
     /Auss561
28
                                                         1
